Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected as being vague and indefinite when they each recite “R1, R2 straight chain, branched or cyclic alkyl having 1 to 25 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 2 C atoms, and a cyclic alkyl group requires a minimum of 3 C atoms. Claims 1 and 13 each fail to particularly point out and distinctly claim the substituent R1 and R2 in the compound of formula IA.
Claims 1 and 13 are rejected as being vague and indefinite when they each recite “L1, L2 F or Cl, preferably F” (emphasis added); the scope of the protection sought by “preferably” is not clear. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language via “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 is rejected as being vague and indefinite when it recites “L1, L2 each, independently of one another, denote F or Cl, preferably both F” (emphasis added); the scope of the protection sought by “preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language via “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 5 and 13 are rejected as being vague and indefinite when they each recite “R1, R2 straight chain, branched or cyclic alkyl having 1 to 25 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 2 C atoms, and a cyclic alkyl group requires a minimum of 3 C atoms. Claims 5 and 13 each fail to particularly point out and distinctly claim the substituent R1and R2 in the compound of formula II.
Claim 6 is rejected as being vague and indefinite when it recites “R2A and R2B each independently of one another, denote H, an alkyl or alkenyl radical having up to 15 C atoms” (emphasis added); the scope of the protection sought is not clear, since an alkenyl group requires a minimum of 2 C atoms. Claim 6 fails to particularly point out and distinctly claim the substituent R1and R2 in the compounds of formulae IIA through IID contained in the claimed liquid crystal composition/ liquid-crystalline medium.
Claim 8 is rejected as being vague and indefinite when it recites “R51 and R52 independently of one another, have one of the meanings given for R41 and R42“ (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for the substituents R41 and R42. Claim 8 fails to particularly point out and distinctly claim the substituent R51 and R52 in the compound of formula V contained in the claimed liquid-crystalline medium.
Claims 8 and 13 are rejected as being vague and indefinite when they each recite “Z51, Z52 each, independently of one another, denote -CH2-CH2-, -CH2-O-, -CH=CH-, -C≡C-, -COO- or a single bond, preferably -CH2-CH2-, -CH2-O-, or a single bond and particularly preferably a single bond” (emphasis added); the scope of the protection sought by each of “preferably” and “particularly preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language via “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 is rejected as being vague and indefinite when it recites “or straight-chain or branched alkyl having 1 to 25 C atoms” (emphasis added) with respect to the substituents Ra and Rb in the polymerizable compound of formula I; the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 2 C atoms. Claim 10 fails to particularly point out and distinctly claim the substituents Ra and Rb in the polymerizable compound of formula I contained in the claimed liquid-crystalline medium.
Claim 10 is rejected as being vague and indefinite when it recites “or straight-chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 25 C atoms” (emphasis added) with respect to the substituent L in the polymerizable compound of formula I; the scope of the protection sought is not clear, since a branched group requires a minimum of 2 C atoms. Claim 10 fails to particularly point out and distinctly claim the substituent L in the polymerizable compound of formula I contained in the claimed liquid-crystalline medium.
Claim 11 is rejected as being vague and indefinite when it recites “straight-chain or branched, optionally mono- or polyfluorinated alkyl, alkoxy, alkynyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 12 C atoms” (emphasis added) with respect to the substituent L in the polymerizable compounds of formulae M1 through M31; the scope of the protection sought is not clear, since a branched group requires a minimum of 2 C atoms. Claim 11 fails to particularly point out and distinctly claim the substituent L in the polymerizable compounds of formulae M1 through M31 contained in the claimed liquid-crystalline medium.
Claim 13 is rejected as being vague and indefinite when it recites “n denotes 0, 1 or 2, preferably 0 or 1” (emphasis added) with respect to the compound of formula III; the scope of the protection sought by “preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 is rejected as being vague and indefinite when it recites “L11 and L12 each independently of one another, denote F, Cl, CF3, or CHF2, preferably H or F, most preferably F” (emphasis added) with respect to the compound of formula III; the scope of the protection sought by each of “preferably” and “most preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (U.S. Patent Application Publication No. 2020/0239779).
Kang et al. discloses a liquid crystal medium, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display (claims 8 and 9), characterized in that said liquid crystal medium comprises: a polymerizable component A) comprising one or more polymerizable compounds inclusive of those of the present claims 10 and 11 (see [0027]); and a liquid-crystalline component B), comprising at least one dibenzothiophene compound inclusive of the dibenzothiophene compounds of the present formula IA as represented therein by compounds containing 
    PNG
    media_image1.png
    98
    329
    media_image1.png
    Greyscale
as in 
    PNG
    media_image2.png
    155
    363
    media_image2.png
    Greyscale
 ([0073], [0074]), at least one compound inclusive of the compounds of the present formula IB as represented therein by 
    PNG
    media_image3.png
    128
    419
    media_image3.png
    Greyscale
([0033]), and at least one compound inclusive of the compounds of the present formula IC as represented therein by 
    PNG
    media_image4.png
    87
    359
    media_image4.png
    Greyscale
([0018], claims) and 
    PNG
    media_image5.png
    89
    365
    media_image5.png
    Greyscale
 [0046]. The inventive liquid crystal medium further comprises compounds inclusive of those compounds of the present formulae II as well as IIA/IIB in the present claims 5 and 6 as represented therein by
    PNG
    media_image6.png
    138
    426
    media_image6.png
    Greyscale
([0028], [0033]), compounds inclusive of those compounds of the present formula IV in the present claim 7 as represented therein by 
    PNG
    media_image5.png
    89
    365
    media_image5.png
    Greyscale
[0046], compounds inclusive of those compounds of the present formulae V and V-16 respectively in the present claims 8 and 9 as represented therein by 
    PNG
    media_image7.png
    81
    396
    media_image7.png
    Greyscale
(0018], [0020], claims)
The following examples expressly illustrate a liquid crystal medium comprising the aforementioned combination of a polymerizable compound with the compounds inclusive of those of the present formula IA, IB, IC, IV, V/V-16, characterized in that the compound of the present formula IA in the liquid crystal medium is greater than 5% by weight: 
    PNG
    media_image8.png
    420
    452
    media_image8.png
    Greyscale
[0088] 

    PNG
    media_image9.png
    410
    449
    media_image9.png
    Greyscale
[0091].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Engel et al. (U.S. Patent Application Publication No. 2020/0102499).
Engel et al. discloses a liquid crystal medium, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display (claims 15-17) which may be a PS-VA, PS-OCB, PS-IPS, PS-FFS, PS-UB-FFS, PS-posi-VA, PS-TN, polymer stabilized SA-VA or polymer stabilized SA-FFS display, characterized in that said liquid crystal medium comprises: a polymerizable component A) comprising one or more polymerizable compounds inclusive of those of the present claims 10 and 11 as represented therein by
    PNG
    media_image10.png
    29
    398
    media_image10.png
    Greyscale
 ([0030], claim 10) and the compounds in Table D ; and a liquid-crystalline component B), comprising at least one dibenzothiophene compound inclusive of the dibenzothiophene compounds of the present formula IA as represented therein by 
    PNG
    media_image11.png
    374
    441
    media_image11.png
    Greyscale
, at least one compound inclusive of the compounds of the present formula IB as represented therein by 
    PNG
    media_image12.png
    263
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    366
    420
    media_image13.png
    Greyscale
 (pages 15-16, and at least one compound inclusive of the compounds of the present formula IC as represented therein by 
    PNG
    media_image14.png
    72
    283
    media_image14.png
    Greyscale
 and
    PNG
    media_image15.png
    82
    300
    media_image15.png
    Greyscale
 [0187]. The inventive liquid crystal medium further comprises compounds inclusive of those compounds of the present formulae II as well as IIA, IIB, IIC/and IID in the present claims 5 and 6 [0127], compounds inclusive of those compounds of the present formula IV in the present claim 7 as represented therein by 
    PNG
    media_image16.png
    309
    418
    media_image16.png
    Greyscale
 [0209] and 
    PNG
    media_image17.png
    77
    393
    media_image17.png
    Greyscale
[0205], compounds inclusive of those compounds of the present formulae V and V-16 respectively in the present claims 8 and 9 as represented therein by 
    PNG
    media_image18.png
    841
    414
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    80
    395
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    534
    426
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    76
    397
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    123
    405
    media_image22.png
    Greyscale
 [0205]. Although the following examples expressly illustrate a liquid crystal medium comprising the aforementioned combination of compounds inclusive of those of the present formula IA, IB, IC, IV, V/V-16, characterized in that the compound of the present formula IA in the liquid crystal medium is greater than 5% by weight, they are missing the polymerizable compound: 
    PNG
    media_image23.png
    352
    420
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    187
    406
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    206
    319
    media_image25.png
    Greyscale
However, Engle et al. discloses
    PNG
    media_image26.png
    170
    432
    media_image26.png
    Greyscale
. The inventive liquid crystal medium may also comprise further additives known to the person skilled in the art and described in the literature, such as, for example, UV absorbers, antioxidants, nanoparticles, free-radical scavengers, pleochroic dyes, stabilisers, and/or chiral dopants (see Tables B and C).
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include polymerizable compounds as presently claimed in the liquid crystal medium of Engle et al., as generally and preferably taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0154073.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722